Order entered September 19, 2017




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-17-00482-CV

                        FEYSAL AYATI-GHAFFARI, Appellant

                                             V.

     JP MORGAN CHASE BANK, NATIONAL ASSOCIATION, ET AL., Appellees

                    On Appeal from the 417th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 417-03108-2013

                                         ORDER
      Before the Court is “Appellant’s Request Written Proof of Party’s Standing” filed by pro

se appellant on September 8, 2017. We DENY the request.


                                                   /s/    CRAIG STODDART
                                                          JUSTICE